Citation Nr: 0530835	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.  He died in October 1955.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant's claim was remanded for additional development 
in November 1997, July 1999, and most recently, in November 
2003.  It is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in October 1955.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as carcinomatosis.  Carcinoma of the body of 
the pancreas was listed as a contributing cause.

2.  The appellant submitted a claim for service connection 
for the cause of the veteran's death in November 1955.  The 
claim was denied that same month.  The appellant did not 
appeal and the decision became final.

3.  Evidenced added to the record since November 1955 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  At the time of the veteran's death, the veteran was not 
service-connected for any disability.

5.  Carcinomatosis and cancer of the pancreas had their onset 
approximately eight years after service and were unrelated to 
the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  New and material evidence, sufficient to reopen a 
previously denied claim for entitlement to service connection 
for the cause of the veteran's death, has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001)

2.  Cancer of the pancreas was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311 (2005).

3.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1310; 38 C.F.R. 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The veteran died in 
October 1955.  The appellant submitted her initial claim for 
service connection for the cause of the veteran's death in 
November 1955.  She submitted a certificate of death that 
listed the cause of death as carcinomatosis due to carcinoma 
of [the] body of the pancreas.  The onset of carcinomatosis 
was listed as July 1955.  The onset of carcinoma of the 
pancreas was listed as July 1954.  

The appellant's claim was denied in November 1955.  The RO 
determined that the veteran's carcinoma was not related to 
service.  Notice of the rating action was provided that same 
month.  The appellant did not perfect an appeal.  As such the 
denial became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2005).  As a result, service connection for the cause of the 
veteran's death on a direct basis may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence that has "not [been] 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156 (2001).  (The Board notes that 38 C.F.R. § 3.156(a) was 
amended in August 2001.  However, that amendment is 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the appellant 
filed her application to reopen her claim prior to this date, 
the earlier version of the law remains applicable in this 
case.)

The Board acknowledges and concurs in the RO's implicit 
determination that the appellant has submitted new and 
material evidence in this case.  The new evidence consists of 
the development of facts bearing on the veteran's exposure to 
radiation in service to include dose estimates regarding such 
exposure.  The new evidence also includes a medical opinion 
that addresses the likelihood of a relationship between the 
veteran's cancer of the pancreas and his exposure to 
radiation in service.  The Board finds that the evidence is 
new and material and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim for service connection for the cause of the 
veteran's death is reopened.

The appellant submitted a new claim for entitlement to 
service connection for the cause of the veteran's death in 
March 1994.  She alleged that the veteran's cancer of the 
pancreas was caused by exposure to radiation in service.

The veteran served on active duty from February 1942 to 
February 1946.  His Enlisted Record and Report of Separation, 
Honorable Discharge, WD AGO Form 53-55, listed his military 
occupational specialty (MOS) as a clerk typist 450.  Block 36 
of the form listed service outside the continental United 
States (U. S.) and return.  The veteran was noted to depart 
the U.S. for the Western Pacific Theater of Operations (WPTO) 
on June 30, 1945, and arrive on July 26, 1945.  He departed 
the PTO on January 12, 1946, and arrived in the U.S. on 
January 28, 1946.  The WD AGO Form 53-55 listed the veteran's 
organization as Portland Army Air Base.  However, his place 
of separation was listed as the Separation Center, Ft. Dix, 
New Jersey.  

The veteran's Separation Qualification Record, WD AGO Form 
100, described the veteran's military occupation as related 
to a civilian occupation as a clerk typist.  A summary of the 
veteran's assignments listed basic training for three months, 
rifleman for three months, and clerk typist for a total of 39 
months.  The form also included a notation that the veteran 
served in the WPTO for seven months, although the dates of 
such service were not recorded.  The veteran's place of 
separation was given as Ft. Dix.

The veteran's service medical records (SMRs) are negative for 
any evidence that would show the development of cancer of the 
pancreas in service.  His February 1946 separation 
examination noted that the veteran had mild sinusitis and 
thick and scarred ear drums.  

Associated with the claims file is a VA Vocation Advisement 
Survey completed by the veteran in March 1947.  The veteran 
reported that he was in the infantry in service and that he 
did office work and typing for four years.

In her current claim the appellant has alleged that the 
veteran was exposed to ionizing radiation as a result of his 
service in Japan.  She has provided evidence, by way of a 
picture, of the veteran and another soldier to show that the 
veteran was in Kamakura, Japan, in October 1945.  She has 
also contended that the veteran served as a medic while in 
Japan and that he likely was exposed to radiation in 
performing his duties.  

The RO undertook development of the current claim by writing 
to the appellant in March 1994.  The appellant was asked to 
provide specific information as to a number of questions that 
would assist in identifying his unit, and location in Japan.  
The letter requested additional information that would assist 
in conducting any research to verify the veteran's exposure 
to ionizing radiation.  The appellant responded with a 
duplicate copy of a statement that she submitted with her 
claim.

The RO contacted the National Personnel Records Center (NPRC) 
in an attempt to obtain the veteran's military records.  The 
NPRC responded that the veteran's records could not be 
reconstructed in October 1994.

The RO initially contacted the Defense Nuclear Agency (DNA) 
to verify the veteran's service in Japan in February 1995.  
The DNA provided a substantive response in October 1995.  The 
response indicated that the veteran's unit for his service in 
Japan was not provided.  The DNA noted that the veteran's 
service records could not be located at the NPRC and that 
they were presumed to have been destroyed in the 1973 fire.  
The DNA relied on the identification of Portland Army Air 
Base (AAB) on the veteran's discharge certificate to conduct 
a search.  The DNA further noted that they searched morning 
reports for the 73rd Army Air Force Base Unit (AAFBU), a unit 
associated with the Portland AAB, but did not find the 
veteran as listed with the unit.  The DNA concluded that they 
could not determine the veteran's unit during the period from 
August 6, 1945, to July 1, 1946.  Therefore, they could not 
document his presence in Japan.  A copy of the response was 
sent to the appellant.

The appellant submitted a statement in October 1995 along 
with a newspaper clipping and copies of photographs.  The 
newspaper clipping appears to be an article written for a 
unit newspaper that announced the veteran and appellant's 
wedding in December 1943.  The article noted that the veteran 
had severed in several clerical assignments on the base and 
was currently working in the medical detachment.  The 
photographs were of athletic teams from the medical 
detachment and included the veteran.  

The appellant's claim was denied in October 1995.  Notice of 
the rating action was provided that same month.

The appellant submitted her notice of disagreement (NOD) in 
November 1995.  She argued that the DNA search involved the 
wrong unit.  She said that the veteran's headstone listed his 
unit as the 432nd anti-aircraft artillery battalion.  She 
repeated her assertion as to the veteran's unit designation 
when she submitted her substantive appeal in April 1996.  

The Board remanded the case in November 1997 for the RO to 
have a search conducted on the unit information provided by 
the appellant.  The RO wrote to the appellant in December 
1997.  She was encouraged to submit any additional evidence 
that she had in support of her claim.  She was also requested 
to provide any additional evidence that she had regarding the 
veteran's units of assignment during service.

The appellant responded by mailing a copy of the veteran's 
Separation Qualification Record in January 1998.  

The RO wrote to the DNA with the new unit information in 
March 1998.  The DNA response (from the Defense Special 
Weapons Agency (DSWA)) was received in August 1998.  The DSWA 
reported that they had searched alternate records in an 
effort to determine the veteran's unit assignment during his 
service in the WPTO.  They were able to locate morning 
reports that show that the veteran was enroute to the Army 
Ground Forces Replacement Depot #1 at Fort George G. Meade, 
Maryland, on April 11, 1945.  Additional searches of morning 
reports for all regiments of the Replacement Depot were 
negative.  The DSWA said that they were unable to identify 
the veteran's unit assignment or location for his service in 
the WPTO.  The DSWA noted that they were able to verify the 
veteran's assignment to the 432nd AAB unit in Portland, 
Oregon.  However, the veteran was transferred from that unit 
to the Infantry Replacement Training Center in Fort Gordon, 
Georgia, on February 7, 1945.  A copy of the response was 
provided to the appellant.

The appellant acknowledged the veteran's assignment to Ft. 
Meade in 1945 by way of a statement submitted in August 1998.  
She said that the veteran was released for three weekends 
from Ft. Meade in April 1945.  She said he told her he would 
not be home again and was being shipped overseas and did not 
know where.

The appellant's case was remanded by the Board again in July 
1999.  The Board addressed the possible application of 
38 U.S.C.A. § 1112(c) and presumptive service connection for 
the appellant's claim.  The Board noted that the veteran had 
not been confirmed to have participated in a radiation risk 
activity and that the presumption was not for application.  
The remand further noted that the veteran had a radiogenic 
disease under 38 C.F.R. § 3.311.  As such, exposure to 
radiation could be conceded where military records do not 
establish the presence or the absence of the veteran from a 
site at which exposure to radiation is claimed to have 
occurred.  38 C.F.R. § 3.311(a)(4)(i).  The case was remanded 
to ensure further development, to include obtaining a dose 
estimate based on the conceded exposure.

The RO wrote to the appellant and asked that she submit any 
additional evidence that she may have to support her claim in 
August 1999.  The appellant responded that same month.  She 
provided a picture of the veteran with another soldier.  The 
back of the picture was annotated "Kamakura, Japan, October 
1945."  She stated that this should prove the veteran's 
presence in Japan.  She also said that, as a medic with the 
Army of Occupation, the veteran may have had a number of 
duties in the radiated areas or with sick civilians.  

The RO wrote to the Defense Threat Reduction Agency (DTRA) to 
obtain a dose estimate in September 1999.  The request noted 
that there was no specific information as to the veteran's 
exposure but that it was speculated that he could have been 
present at either Hiroshima or Nagasaki.  Additional 
identifying information was provided.  The DTRA was asked if 
a determination could be made as to whether the veteran 
engaged in any activity which might have exposed him to 
ionizing radiation, or residuals of exposure at Hiroshima or 
Nagasaki.

The DTRA responded in February 2000.  The DTRA reported that 
they had reviewed the veteran's Nuclear Test Personnel Review 
file, VA's previous inquiry, as well as additional Army 
records.  The DTRA said that their conclusions from August 
1998 remained current.  The DTRA was able to track the 
veteran from Ft. Meade to a Camp Stoneman, California, in 
June 1945.  However they were unable to determine any 
subsequent assignments and locations, to include in Japan.  
The DTRA reported that Kamakura, Japan, was in the vicinity 
of Yokosuka and Tokyo.  Further, that Kamakura was 
approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki.  The DTRA reported that individuals at Kamakura 
would have had no potential for exposure to radiation from 
either the Hiroshima or Nagasaki atomic detonations.  The 
appellant was provided a copy of the response from the DTRA.

The RO again wrote to the DTRA in August 2000.  The RO noted 
that the February 2000 response could not confirm or rule-out 
the veteran's presence within a 10-mile limit of either 
Hiroshima or Nagasaki.  As a result a dose estimate was 
required for the veteran.  The RO prepared a "white paper" 
to accompany the request for a dose estimate.  The white 
paper was a summary of the pertinent information of record.  
This included the veteran's military service, units and dates 
of assignment, cause of death, post-service occupation, prior 
determinations from the DNA and DSWA, as well as statements 
from the appellant.  

The RO provided a copy of the request to the DTRA and white 
paper to the appellant in August 2000.

The DTRA responded in September 2000.  The DTRA provide a 
dose estimate based on a scientific dose reconstruction 
titled Radiation Dose Reconstruction U. S. Occupation Forces 
in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F).  The 
DTRA said that, using the maximum worst case assumptions for 
an individual that was at either Hiroshima or Nagasaki for 
the entire occupation period, the maximum possible dose any 
individual serviceman would have received from external 
radiation, inhalation, and ingestion was less than one rem.  
The DTRA noted that this did not mean that any one individual 
approached that level of exposure.  The DTRA said that it was 
probable that the great majority of servicemen assigned to 
those areas received no radiation exposure and that the 
highest dose received by anyone was a few tens of millirem.  
The DTRA provided the appellant with a copy of their 
response.

The RO referred the veteran's case to the Director, 
Compensation and Pension (C&P) Service, acting on behalf of 
the VA Under Secretary for Benefits, in February 2001.  The 
referral was done as required by 38 C.F.R. § 3.311(c).  The 
Director, C&P Service, submitted a request for a medical 
opinion to the VA Under Secretary for Health in February 
2001.  The request included a summary of the case and a copy 
of the white paper that had been submitted to the DTRA.

The Director, C&P Service informed the appellant that her 
claim had been referred for a medical opinion in February 
2001.

The VA Chief, Public Health and Environmental Hazards Officer 
(PHEHO) provided a response on behalf of the Under Secretary 
for Health in February 2001.  The Chief PHEHO noted that the 
DTRA estimated the veteran's radiation exposure to be less 
than one rem during his military service.  The Chief PHEHO 
reported that it was calculated that exposure to 10.54 rads 
or less at age 26 provided a 99 percent credibility that 
there was no reasonable possibility that it was as likely as 
not that the veteran's pancreatic cancer was related to 
exposure to ionizing radiation.  The Chief PHEHO cited to the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
page. 29.  The Chief PHEHO also stated that studies had not 
shown a consistent association between exposure to ionizing 
radiation and an increased risk for pancreatic cancer.  The 
conclusion was that it was unlikely that the veteran's 
pancreatic cancer could be attributed to exposure to ionizing 
radiation in service.  

The Director, C&P Service, returned the case to the RO in 
March 2001.  The Director concurred with the opinion provided 
by the Chief PFEHO.  

The appellant was issued a supplemental statement of the case 
(SSOC) in April 2001.  The SSOC contained a summary of the 
report of exposure from the DTRA and a summary of the medical 
opinion, with citations to authorities, from the Chief PHEHO.  
The appellant was informed that her claim remained denied.

The appellant acknowledged receipt of the SSOC in April 2001.  
She stated that she had not received copies of the evidence 
cited in the SSOC.  Specifically, she said she had not 
received a copy of the September 2000 letter from the DTRA 
(the DTRA sent a copy of the letter to the appellant), a copy 
of the opinion from the Chief PHEHO, and a copy of the March 
2001 letter from the Director of the C&P Service.

The RO provided the appellant with copies of the requested 
information in May 2001.

The RO also wrote to the appellant in July 2001.  Ostensibly, 
the letter was to advise the appellant about VA's duty to 
provide notice and assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  Unfortunately, the RO identified the issue involved as 
entitlement to service connection for diabetes mellitus type 
II.  The letter did ask that the appellant identify any 
evidence that could be obtained on her behalf.  She was also 
asked to send in any evidence that she had in support of her 
claim.  

Associated with the claims file is a letter from the 
appellant to the Director of Case Management, Veterans 
Benefit Administration (VBA) dated in April 2001.  The 
appellant said she had misplaced the letter notifying her of 
the opinion that dismissed pancreatic cancer as related to 
ionizing radiation.  She asked that she be given another 
copy.  The RO provided the appellant with a copy of the 
veteran's claims file in July 2001.  The appellant 
acknowledged receipt of same in July 2001.

The appellant wrote to the RO in November 2001.  She 
acknowledged receipt of the July 2001 VCAA notice letter.  
She said that there was "agreement" on three major areas in 
her case.  First, the veteran was a medic, stationed in Japan 
in/around Hiroshima, in a radiation risk activity from about 
September 1945 to February 1946.  Second, pancreatic cancer 
is a radiogenic disease and that the veteran's death in 1955 
was from pancreatic cancer.  Third, VA could not prove, with 
certainty, that the veteran's death from pancreatic cancer 
did not occur as a result of his exposure during service.  
She noted that she had read the opinion from the Chief PHEHO 
and the letter from the Director of the C&P Service that 
concurred in the opinion.  The appellant said that none of 
VA's sources were able to state firmly and conclusively that 
the veteran's death could not/did not occur from radiation 
exposure during service.  She cited to an individual, William 
Schull, that she described as a scientific expert.  She cited 
to several issues where she felt that opinions from Mr. 
Schull were beneficial to her claim.

The appellant again wrote to the RO in December 2001.  She 
noted that she had not been provided with a complete copy of 
the evidence relied on by VA in denying her claim.  She said 
that VA quoted six pages out of an estimated "1,000+" pages 
of publications.  She noted that Congress had passed 
legislation in 1984 and 1988 regarding claims for benefits 
associated with radiation exposure.  The appellant further 
noted that the DNA had contracted with a company to construct 
dose estimates that she claims were later challenged in 1996.  
The appellant said that none of the changes in the law had 
been explained to her.

The RO wrote to the appellant in June 2002.  The RO said that 
they had reviewed the appellant's claim under VCAA 
guidelines.  Her claim remained denied and she was provided a 
SSOC that informed her of the basis of the denial in November 
2001.  The RO acknowledged the appellant's submissions 
wherein she cited to several sources regarding radiation 
exposure.  She was informed that those sources were not found 
to be competent as they did not address the specifics of her 
claim.  She said that the VA letter of March 2001 was 
considered competent as it addressed the specific issues of 
her claim and was afforded more probative weight.  The 
appellant was advised that she could contact her local 
library or local university library regarding her request for 
copies of the references cited in the March 2001 VA letter.  
Specific information regarding the two sources cited by the 
Chief PHEHO was given.

The appellant wrote to the Board in June 2002.  She said that 
she had been unable to obtain the CIRRPC publication.  She 
felt that VA's refusal to provide her with copies of the 
actual publications used was a failure in the duty to assist.  
She also cited to a book that she had read that addressed the 
government's failure to acknowledge the effects of radiation 
exposure.

The RO wrote to the appellant at approximately the same time 
she corresponded with the Board in June 2002.  The RO 
provided the appellant with specific information on how she 
could obtain a copy of the CIRRPC information at her own 
expense.  She was also given additional information regarding 
the second source cited in the Chief PHEHO opinion.  

The Board remanded the appellant's case again in November 
2003.  The Board noted the facts of the case and the prior 
development.  This included the dose estimate provided by the 
DTRA and the subsequent medical opinion provided by the Chief 
PHEHO, based on the dose estimate.  The Board noted that, in 
May 2003, the National Research Council (NRC) had published a 
report indicating that the methodology used by the DTRA to 
calculate upper-bound doses, for both external and inhaled 
exposures, often underestimated exposure and was highly 
uncertain.  The methodology had been revised in order to more 
accurately calculate the upper-bound doses of veterans 
exposed to ionizing radiation.  The Board further noted that, 
in Fast Letter 03-01 dated in October 2003, the Director, C&P 
Service, had instructed RO's to readjudicate previously 
denied claims based on a presence at Hiroshima or Nagasaki if 
a prior dose estimate from the DTRA was not sufficient to 
establish that exposure to radiation caused the claimed 
disability.  The case was remanded for the RO to contact the 
DTRA and obtain a new dose estimate.

The case was remanded to the Appeals Management Center (AMC) 
for additional development.  The AMC wrote to the appellant 
in January 2004.  The letter was in response to a letter from 
the appellant to the VBA director of case management.  The 
AMC informed her that VA was readjudicating previously denied 
claims based on a presence at Hiroshima or Nagasaki if 
service connection was denied for disability or death because 
the radiation dose readings, made by the DTRA, were not 
sufficient to establish that the exposure caused the claimed 
disability or death.  The AMC also wrote to the appellant to 
inform her that a new dose estimate was being requested in 
February 2004.  

The appellant responded to the AMC in February 2004.  She had 
annotated a copy of the AMC's January 2004 letter.  She 
stated that Congress passed a law in 1988 that veterans who 
served in the Army of Occupation between 1945 and 1946 were 
entitled to a special class.  This special class of 
individuals was conceded as being present at Hiroshima.  She 
further stated that this change in the law meant that no 
evidence was needed and that she should be granted her 
benefits.

The AMC wrote to the DTRA in February 2004.  The AMC 
requested that a new dose estimate be provided.  The AMC 
included copies of the RO's letter of September 1999, as well 
as responses from the DTRA dated in February and September 
2000, respectively.  The AMC again wrote to the DTRA in 
September 2004.  The letter provided specific information 
regarding the veteran, his dates of service, his service in 
Japan and the type of cancer.  

The DTRA responded in October 2004.  The DTRA acknowledged 
having received a copy of the Board's November 2003 remand as 
part of the request for a dose estimate.  The DTRA noted that 
they had reviewed the dose estimate provided in September 
2000 and that the worst case scenario had concluded that the 
dose would have been less than one rem.  The response further 
noted that they had reviewed the NRC report that addressed 
reconstruction of dose estimates.  The DTRA concluded that 
the NRC report concurs with the prior assessment of a dose 
estimate of less than one rem.  The DTRA provided the 
appellant with a copy of their response.

The AMC issued a SSOC in January 2005.  The SSOC discussed 
the development of the case to that point, to include receipt 
of the October 2004 dose estimate.  The appellant's claim 
remained denied.

II.  Analysis

The appellant's claim for service connection for the cause of 
the veteran's death, based on exposure to ionizing radiation, 
is evaluated on three separate bases.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997), cert. denied, 522 U.S. 1151 
(1998).  First, there are enumerated specific cancers that 
will be presumptively service connected under 38 U.S.C.A. 
§ 1112(c) (West 2002 & Supp. 2005).  Second, radiation-
related cancer may be service connected under 38 C.F.R. 
§ 3.311 (2005).  Third, direct service connection can be 
established by showing that the claimed condition was 
incurred in or is related to service.  See Combee v. Brown, 
34 F.3d. 1039, 1043 (Fed. Cir. 1994); see also 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

The Radiation-Exposed Veterans Compensation Act of 1988, 
Pub.L. 100-321, 102 Stat. 485 (1988), and codified at 
38 U.S.C.A. § 1112(c), provides for service connection for 
several specified cancers for certain radiation-exposed 
veterans.  Included in this list is cancer of the pancreas.  
VA has issued regulations that implement the statute and they 
are found at 38 C.F.R. § 3.309(d) (2005).  The statute and 
the regulations provide that a veteran that has one of the 
listed cancers is entitled to service connection if they 
become manifest in a radiation-exposed veteran.  

The regulations further provide that, in this case, a 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
See 38 C.F.R. § 3.309(d)(3)(i).  A radiation-risk activity is 
defined, in pertinent part, as the occupation of Hiroshima or 
Nagasaki by United States forces during the period beginning 
on August 6, 1945, and ending on July 1, 1946.  (The 
remaining definitions for a radiation-risk activity are not 
applicable in this case).  See 38 C.F.R. 
§ 3.309(d)(3)(ii)(B); see also 38 U.S.C.A. 
§ 1112(c)(3)(A),(B).

The appellant has argued that the veteran satisfied the 
requirements for presumptive service connection in that he 
had one of the enumerated cancers and that VA conceded his 
presence at either Hiroshima or Nagasaki in service.  

The evidence of record does not establish that the veteran 
was a radiation-exposed veteran that engaged in a radiation-
risk activity as required by 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  For the purposes of presumptive 
service connection, the definitions are precise in that the 
veteran is considered to be a radiation-exposed veteran if he 
is involved in a radiation-risk activity.  There is no 
objective evidence of record to show that the veteran was 
part of the occupation force at either Hiroshima or Nagasaki 
during the required period.

The several Department of Defense agencies that were tasked 
with record keeping of veterans that may have participated in 
the occupation were not able to find any evidence of the 
veteran's service in those cities as part of the occupation 
force.  The DNA, DSWA, and DTRA all conducted searches of 
available records.  Successive searches were able to document 
what appears to be the veteran's last duty station at Camp 
Stoneman in California just prior to his departure for the 
WPTO.  However, there is no record of the veteran's 
assignment to a unit in Japan.  More specifically, there is 
no record of the veteran having served with the occupation 
forces in either Hiroshima or Nagasaki.  

The appellant has submitted a picture of the veteran and 
another soldier that indicated it was taken in Kamakura, 
Japan, in October 1945.  As noted by the DTRA, that location 
was hundreds of miles from either Hiroshima or Nagasaki.  
While the photograph serves to document the veteran's 
presence in Japan, it does not establish his service with the 
occupation forces as required in order for presumptive 
service connection to apply.  Thus service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is denied.

The regulations at 38 C.F.R. § 3.311 were initially 
promulgated in response to the enactment of the Veterans 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, 98 Stat. 2725 (1984).  The provisions of 
38 C.F.R. § 3.311 provide for development of claims based on 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

In regard to exposure, 38 C.F.R. § 3.311(a)(4) provides that, 
if military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to 
occur, the veteran's presence at the site will be conceded.  
This concession is operative for claims involving 38 C.F.R. 
§ 3.311 and does not serve as a means to establish radiation 
exposure and participation in a radiation-risk activity under 
38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3)(i),(ii).  

The veteran died of cancer of the pancreas.  This is one of 
the diseases listed at 38 C.F.R. § 3.311(b)(2)(ii).  The 
disease was first manifest more than five years after 
service, thus it is termed a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(5)(iv).  

The RO and AMC conducted the required development in this 
case.  This consisted of obtaining a dose estimate and 
referral to the Director, C&P Service acting on behalf of the 
Under Secretary for Benefits.  Both dose estimates concluded 
that the veteran was exposed to less than one rem of 
radiation.  A medical opinion was obtained from the Chief 
PHEMO in February 2001.  The Chief PHEMO opined that it was 
unlikely that the veteran's pancreatic cancer could be 
attributed to exposure to ionizing radiation in service.  The 
Director, C&P Service, reviewed the opinion and issued a 
letter that adopted the medical opinion in March 2001.

The Board notes that a second dose estimate was obtained in 
this case based on a report from the NRC.  The second dose 
estimate was unchanged from the first.  Accordingly, the AMC 
did not return the case to the Under Secretary for Benefits 
for a new medical opinion.

The evidence of record does not establish that the veteran 
was exposed to radiation sufficient to cause his cancer of 
the pancreas under the provisions of 38 C.F.R. § 3.311.  The 
appellant has not provided any medical evidence that would 
show that the veteran's cancer of the pancreas was due to 
radiation exposure based on the dose estimates developed.  

The appellant has contended that the dose estimates are 
wrong, that the veteran served as a medic in Japan and was 
likely exposed to radiation as a result of those duties.  
However, she has not provided any objective evidence to 
demonstrate that the dose estimates provided to VA are 
incorrect.  Further, there is no evidence that the veteran 
ever served as a medic.  His military records and VA 
vocational survey all show that he served as a clerical 
worker and typist.  He was assigned to a medical detachment 
in Oregon at one point prior to his service in the WPTO.  
However, even assuming arguendo that the veteran did serve as 
a medic, there is no objective evidence of record to alter 
the reported dose estimates.  The Chief PHEMO has opined 
that, at that level of exposure determined for the veteran, 
it is unlikely that the veteran's cancer of the pancreas is 
related to radiation exposure in service.  There is no basis 
to establish service connection under 38 C.F.R. § 3.311.

Finally, the Board has considered the appellant's claim for 
benefits on a direct basis.  See Combee, supra.  The law 
provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

There is no evidence of record that the veteran's cancer of 
the pancreas was present in service or within one year after 
service.  The appellant originally provided notice of the 
veteran's death in October 1955.  The certificate of death 
identified the onset of the veteran's cancer of the pancreas 
as July 1954, approximately eight years after service.  

The veteran was not service connected for any disabilities at 
the time of his death in October 1955.

The appellant, beyond her initial claim in 1955, has not 
alleged that the veteran's cancer of the pancreas was related 
to service in any way beyond that of radiation exposure.  She 
has not identified any evidence that would establish the 
development of the cancer in service, within one year after 
service, or that the cancer was related to service outside of 
radiation exposure.  Accordingly there is no basis to 
establish entitlement to the cause of the veteran's death on 
a direct basis.

In so finding, the Board has considered the applicability of 
the VCAA, Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
appellant filed her claim for service connection for the 
cause of death in March 1994.  The necessary information to 
complete her application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

As noted above, the appellant's claim was submitted in March 
1994, prior to the enactment of the VCAA.  The RO originally 
wrote to her regarding her claim in March 1994.  The 
appellant was requested to provide specific information in 
regard to 19 questions in order to assist her in the 
development of her claim.  The appellant responded in May 
1994.

The appellant's current claim was originally denied in 
October 1995.  Notice of the rating action was provided in 
November 1995.  The rating decision informed her of why her 
claim was denied.

The appellant appealed the denial of her claim.  The Board 
remanded the case for additional development in November 
1997.  The remand noted the several bases for establishing 
service connection to include 38 C.F.R. §§ 3.309, 3.311.

The RO undertook additional development.  The veteran's 
service in Japan could not be verified.  A SSOC was issued in 
September 1998.

The Board again remanded the claim in July 1999.  At that 
time the Board noted that the veteran's service did not 
qualify for presumptive service connection under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  However, the Board noted 
that the veteran's service in Japan, particularly at 
Hiroshima or Nagasaki could be conceded under 38 C.F.R. 
§ 3.11(a)(4)(i).  Therefore, further development, to include 
obtaining a dose estimate was required.  

The RO conducted the required development to include 
obtaining a dose estimate and a medical opinion.  The 
appellant was issued SSOCs in April 2001 and November 2001.  
Her claim remained denied.

The RO also wrote to the appellant in July 2001 to inform her 
of VA's duty to provide notice and assistance.  Although the 
letter addressed the issue of service connection for diabetes 
mellitus, the appellant was informed that she should submit 
any evidence that she had in support of her claim.  She was 
further advised that VA would obtain records in developing 
her case to include records she identified.

The Board remanded the case again in November 2003.  The 
purpose of the remand was to obtain a new dose estimate.  The 
AMC conducted the necessary development.  A SSOC was issued 
in January 2005 that summarized the additional evidence and 
informed the appellant as to why her claim remained denied.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board notes that the appellant was not provided 
appropriate VCAA notice until after the initial unfavorable 
decision issued by the RO in October 1995.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Despite the timing 
of the VCAA notice in the case, the appellant has still been 
afforded proper VCAA notice.  

The appellant has submitted numerous items of correspondence 
that addressed in detail the elements necessary to establish 
service connection for the cause of the veteran's death.  She 
has responded to the several letters provided to her by the 
agencies responsible for determining the veteran's service in 
Japan as well as the radiation dose estimates.  She provided 
evidence, such as the photograph of the veteran in Japan, 
directly in response to notice of elements required to 
substantiate her claim.

The appellant has not alleged any adverse impact on her 
ability to support her claim as a result of the timing of the 
complete notice.  The appellant was issued SSOCs in September 
1998, April 2001, November 2001, and January 2005.  The SSOCs 
summarized the evidence of record.  The SSOCs informed her 
why her claim remained denied for the claimed issue.  

The Board finds that the RO's efforts, in total, afforded the 
appellant a "meaningful opportunity to participate 
effectively in the processing of her claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.

The veteran died approximately 39 years prior to the claim in 
this case.  There are no outstanding medical records to 
obtain.  The veteran's SMRs were of record based on her 
original claim in 1955.  The veteran's personnel records were 
not available, and determined to have probably been destroyed 
in the fire at the NPRC.  The several Department of Defense 
agencies conducted continuous development that provided a 
record of the veteran's assignments in the United States 
prior to his service in the WPTO.  Records documenting his 
unit assignment and location in Japan were not available.  

The RO/AMC obtained the required dose estimates.  The RO 
referred the case to the Director, C&P Service.  A medical 
opinion was obtained from the Chief PHEHO.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).

Finally, the Board notes that at times the appellant has 
requested that she be provided the specific evidence relied 
on by VA in adjudicating her claim.  To that end a copy of 
the veteran's claims file was provided to her in July 2001.  
She also said that VA had failed in its duty to assist her in 
not providing her a copy of the treatise evidence relied on 
by the Chief PHEHO in the February 2001 medical opinion.  The 
RO provided the appellant with information on where she could 
either access the materials or obtain copies for herself at 
her own expense.

The Board notes that treatises cited to in the February 2001 
medical opinion were not relied on by the Board.  As such, 
they were not before the Board and there was no obligation to 
provide the appellant with copies.  See Hilkert v. West, 12 
Vet. App. 145, 150-51 (1999); see also Bowey v. West, 11 Vet. 
App. 106, 108-109 (1998).  There was no failure in the duty 
to assist the appellant in not providing her copies of the 
materials.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


